[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO DISMISS (#103)
Except as otherwise provided, service of process upon a nonresident individual subject to the personal jurisdiction of the courts of this state may be accomplished either by leaving a copy of it with the defendant or at his usual place of abode pursuant to General Statutes §§ 52-57 and 52-57a, or by leaving a copy thereof with the secretary of state and sending a copy with the secretary's endorsement to the defendant at his last-known address by registered or certified mail pursuant to General Statutes § 52-59b (c). See Anderson v. Schibi,33 Conn. Sup. 562, 565-66, 364 A.2d 853 (App. Sess. 1976). As demonstrated by the sheriff's return, defendant Goellner was served by certified mail. This procedure is not authorized by statute. Accordingly, the defendant's motion to dismiss (#103) for insufficiency of service of process is granted.
RYAN, J.